Citation Nr: 1226455	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  08-07 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas



THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected degenerative joint disease of the right knee.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1960 to June 1964 and from July 1973 to July 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Waco, Texas RO, which in pertinent part found that no new and material evidence had been submitted to reopen a claim for service connection for a back disability.  On his March 2008 Form 9 substantive appeal, the Veteran requested a Travel Board hearing at the RO; however, he withdrew the hearing request in an April 2008 statement.

In August 2009, the Board remanded the matter of whether new and material evidence had been received to reopen a claim for service connection for a back disability, for additional development.  In December 2010, the Board reopened the claim based on the submission of new and material evidence and remanded the matter of service connection (on de novo review) for additional development.  In July 2011, the Board remanded the matter once again for further development.  The Veterans Law Judge who previously remanded this matter has retired; the case has been reassigned to the undersigned.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

On review of the record, the Board finds that this matter must again be remanded for evidentiary development.

In the previous [July 2011] remand, the Board found the January 2011 VA medical opinion (sought pursuant to the Board's December 2010 remand) to be incomplete, as it did not consider a noteworthy November 1971 entry in the Veteran's service treatment records, and it was unclear whether consideration of that record would alter the physician's opinion.  Additionally, the Board found that the reviewing physician provided insufficient rationale in support of the opinions given in simply stating that the Veteran's lumbar spine arthritis was related to the wear and tear of the aging process, without discussing any relevant evidence contained in the claims folder or any medical principles in support of this opinion.  The Board then noted that recent treatment records included assessments of lumbar spine mild scoliosis convex toward the right, mild degenerative changes of the sacroiliac joints, and probable cervical and thoracic degenerative disc and degenerative joint disease, none of which was addressed by the January 2011 VA reviewing physician.  The Board found that discussion of the likelihood that a cervical and/or thoracic spine disorder is related to service was particularly warranted in light of the Veteran's complaints of neck pain in service.  The Board remanded the matter to obtain a supplemental medical opinion to address the previous inadequacies, as well as regarding whether any diagnosed back disability, even if first manifested after service, was caused or aggravated by an altered gait resulting from the Veteran's service-connected right knee disability.

The Board noted in the July 2011 remand that once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board also noted that an adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Board therefore found that the January 2011 VA supplemental medical opinion was inadequate and failed to fulfill the December 2010 remand instructions, and the lack of substantial fulfillment of previous remand instructions required a further remand.

In August 2011, the January 2011 reviewing physician gave an additional VA supplemental medical opinion without a new examination, and referred to the January 2011 opinion.  The reviewing physician opined that there is no anatomic or physiologic relation of the right knee to the Veteran's back complaints, therefore it is less likely than not that the back condition is related to the right knee.  The reviewing physician opined that the lumbar condition would not affect the Veteran's thoracic or cervical spine, therefore it is less likely than not that the Veteran's lumbar spine affects his thoracic or cervical spine.  No further diagnosis, explanation, or analysis was offered.

Because the examiner did not answer most of the very specific questions posed by the Board's July 2011 remand, the Board finds that the August 2011 VA supplemental medical opinion failed to fulfill the remand instructions and is, again, inadequate.  Although a statement of "C-file reviewed" would ordinarily suggest that all of the cited records (which are incorporated in the c-file) were reviewed, it is not clear that here such inference may be made, as no citations whatsoever were made to any evidence in the claims file.  Additionally, the reviewing physician did not cite any actual diagnoses for any spine disability (lumbar, thoracic, or cervical), did not give etiological opinions for each spine disability diagnosable for the Veteran since filing this claim in March 2007, did not give a sufficient explanation of the opinion given regarding whether the Veteran's service-connected right knee disability caused or aggravated any current spine disability, and did not specifically address the contention that the Veteran's right knee disability caused him to develop an altered gait that put pressure on his back.

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the RO has readjudicated the matter on the merits following the August 2011 VA supplemental addendum opinion, suggesting that development pursuant to the Board's July 2011 remand has been acceptable and complete.  However, the Board posed very specific questions to the VA examiner on remand, requiring a list of all diagnoses for any back disability (of the thoracolumbar spine and the cervical spine) shown since March 2007; an opinion regarding direct and/or presumptive service connection for each diagnosed disability; an opinion regarding whether each diagnosed back disability was caused or aggravated by the Veteran's service-connected right knee disability; review of and reference to the complete service treatment records including a November 1971 record, the post-service lay and medical evidence, previous examination reports, and any relevant medical principles in support of opinions given; and specifically addressing the Veteran's contention that his right knee disability caused him to develop an altered gait that put pressure on his back.  (When the Board issues specific remand instructions, there generally is a reason for such specificity.)  The actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand orders; therefore, the matter must be remanded once again for compliance with the previous order/completion of the actions sought.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a new VA examination of the Veteran by an orthopedic specialist to determine the likely etiology of his back disability.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, to include the complete service treatment records and prior examination reports, the examiner should offer an opinion that responds to the following:  

(a)  Please identify (by medical diagnosis) any/each chronic back disability found, affecting the Veteran's thoracolumbar or cervical spine, since March 2007.  If none is diagnosed, please cite to the clinical data/examination findings that support such conclusion.

(b)  As to each back disability entity diagnosed, please opine (based on a review of the entire claims folder) whether it is at least as likely as not (a 50 % or better probability) that such disability first manifested in or was caused by service, manifested during the first year after the Veteran's separation from service, or is otherwise related to his service.  If the opinion is to the effect that they are unrelated, please reconcile that conclusion with the Veteran's reports of continuous/recurring symptoms since service/injuries therein.
(c)  As to each back disability entity diagnosed, please opine (based on a review of the entire claims folder) whether it is at least as likely as not (a 50 % or better probability) that such disability was caused or aggravated by the Veteran's service-connected right knee disability.  If the opinion is to the effect that they are unrelated, please reconcile that conclusion with the Veteran's reports of back pain related to his post-operative right knee disability.  In rendering these opinions, the examiner must also specifically address the Veteran's contention that his right knee disability caused him to develop an altered gait that put pressure on his back.

The examiner must explain the rationale for all opinions.  The examiner should also discuss the evidence contained in the Veteran's service records (including reports of a back injury in November 1971 and January 1972), the post-service lay and medical evidence, prior examination reports, and any relevant medical principles in support of the examiner's conclusions.  

2.  The RO must ensure that the development sought is completed (there is an appropriate response to each request) and then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

